Case 1:19-cv-01871-PAB-MEH Document 51 Filed 12/12/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge Michael E. Hegarty

  Civil Action No: 19-cv-1871-PAB-MEH                                 Date: December 12, 2019
  Courtroom Deputy: Christopher Thompson                              FTR: Courtroom A501

   Parties:                                                   Counsel:

   MARTA SANCHEZ,                                             David Lang by phone
   THE ESTATE OF STEPHANIE LOPEZ, and                         James Gende by phone
   DOMINIC MARTINEZ,

        Plaintiffs,

   v.

   CITY OF LITTLETON,                                         Eric Ziporin
   DOUG STEPHENS,                                             Josh Marks
   ANTHONY GUZMAN,
   LUKE MCGRATH,
   JOSEPH CARNS,
   CITY OF ENGLEWOOD,
   JOHN COLLINS, and
   BRIAN MARTINEZ,

        Defendants.


                                     COURTROOM MINUTES
                                     STATUS CONFERENCE


  Court in session:     11:45 a.m.

  Court calls case. Appearances of counsel. The parties discuss the current status of the case.


  ORDERED: Defendants shall file their answer to the complaint or otherwise a responsive
           pleading by January 10, 2020.

                 Plaintiffs shall file medical documentation pertaining to Marta Sanchez’s ability
                 to travel to the District of Colorado, in relation to her health, on or before
                 January 10, 2020.

                 A Scheduling Conference is set for January 23, 2020 at 11:00 am before U.S.
                 Magistrate Judge Michael E. Hegarty in Courtroom A 501, Arraj Courthouse. The
Case 1:19-cv-01871-PAB-MEH Document 51 Filed 12/12/19 USDC Colorado Page 2 of 2




                 parties shall submit a Joint Proposed Scheduling Order by January 17, 2020.

                 The Court asks the parties to confer between now and mid-January and work on
                 dates for depositions which could occur after the Scheduling Conference.
                 Responses due to the discovery and deposition requests, as discussed on the
                 record, are due 30 days from January 9, 2020. The disclosure deadline is set for
                 January 21, 2020.


  Court in recess:       12:04 p.m.
  Total in-court time:   00:19

  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at
  (303) 755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.
